88 F.3d 1279
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES of Americav.Jacob W. RHODES, Appellant.
No. 95-3108.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1996.

Before:  WALD, GINSBURG, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.   The district court's application of a three-level enhancement for appellant's post-offense criminal conduct in Maryland was proper.  United States v. Fadayini, 28 F.3d 1236 (D.C.Cir.1994) (three-level enhancement of offense level appropriate to reflect post-offense conduct).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.